DETAILED ACTION
This final Office action is responsive to amendments filed on August 30th, 2022. Claims 1-4, 10, 12-15, and 17-20 have been amended. Claims 6-8 and 11 have been previously cancelled. Claims 1-5, 9-10, and 12-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 112(b) rejections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims integrate the judicial exception into a practical application by evaluating the successfulness of an insights user interface and displaying a dashboard including a success metric that indicates this successfulness to a provider (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-5, 9-10, and 12-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the Response to Arguments section below.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 101 filed 8/30/22 have been fully considered but they are not persuasive. 
On pages 10-12 of the provided remarks, Applicant argues that the amended claims present statutory subject matter. Beginning on page 11 of the provided remarks, Applicant argues that “the claimed solution is directed to the practical application of evaluating the successfulness of an insights user interface and displaying a dashboard including a success metric that indicates this successfulness to a provider.” Examiner respectfully disagrees and asserts that the claimed “evaluation of successfulness” are recited at a such a high-level of generality such that they could be performed as observation and judgement of the human mind. Additionally, the “insights user interface” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). Futhermore, “displaying a dashboard including a success metric that indicates this successfulness to a provider” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Therefore, these elements do not integrate the judicial exception into a practical application. Applicant’s arguments are not persuasive.
Continuing on page 11 of the provided remarks, Applicant argues that “when considered as a whole, the claim is directed to generating and providing an evaluation of a user interface’s efficacy, which integrates the judicial exception into a practical application as it is an improvement to a technical field under MPEP 2106.05(a). Examiner respectfully disagrees and asserts per MPEP 2106.05(a)(II) ‘Improvements to Any Other Technology or Technical Field’ examples provided regarding user interface improvements include the following, “A specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price, Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017) (non-precedential)”. While the user interface described above includes “specific, structured” elements, the claimed “insights user interface” is recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019). Applicant’s arguments are not persuasive.
On page 11 of the provided remarks, Applicant argues that “the claimed solution solves the problem of effectively providing insights to the user within the limited user interface availability, a problem uniquely rooted in computer technology. Specifically, automatically evaluating a user interface interaction, and then subsequently automatically generating an evaluation of the user interface's success, allows the provider to automatically evaluate and improve the user interface, and therefore represents an improvement to the functioning of the computing system.” Examiner respectfully disagrees and asserts, as stated above, the “evaluation of user interface interaction” recited at a such a high-level of generality such that they could be performed as observation and judgement of the human mind. The corresponding “generating an evaluation of the user interface’s success” is directed to the judicial exception of Mental Process because the claimed limitation recites at a high-level the “generation” of “insight-specific interaction metrics” which at a high level could be performed as a function of the human mind in the form of judgement and evaluation as well as executed through the use of pen and paper. Finally, as stated above, the claimed “insights user interface” is recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019). Therefore, the 35 U.S.C 101 rejection is maintained. Applicant’s arguments are not persuasive.
Applicant’s arguments, see page 12, filed 8/30/22, with respect to claims 2-3 and 18-19 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of 6/7/22 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 U.S.C 103 filed 8/30/22 have been fully considered but they are not persuasive. 
On pages 12-14 of the provided remarks, Applicant argues that the cited prior art does not disclose the amended claim limitations. Beginning on page 12, Applicant argues, “Tobak has not been shown to teach or suggest at least an insight interaction success rule for determining whether the insights user interface is successful.” Specifically, on page 13 of the provided remarks, Applicant argues “the cited portion is silent, however, with respect to "determin[ing] whether the user session with the insights user interface was successful." Additionally, the cited portions of Tobak do not describe evaluating user interaction with a user interface, much less "determin[ing] whether interaction with the first insight of the insight type [in the insights user interface] was successful," as recited in claim 1.” Examiner respectfully disagrees and asserts per cited Paragraph 0094 of Tobak, “the entries 2502 include a rule for alerting for a new high value for the indicator type, a rule for alerting for a new low value for the indicator type, a rule for alerting for data points that are anomalous outliers, a rule for alerting for changes in short term turbulence/ volatility of an indicatory, and/or other suitable data tracking/analysis mechanisms.” Therefore, the rules disclosed in Tobak apply to the indicators presented to a user through the Graphical User Interface. Per cited paragraph 0114, “the insight generator providing to a client device associated with the one or more instances a representation of a graphical user interface (GUI) that displays a data insights widget”. Therefore, the alerting indicator values are directly related to the presentation and interaction of the user with the user interface. Additionally, per paragraph 0081, “Each insight may also include a score 1934 that indicates a score for the data insight. For example, the score 1934 may indicate a value for the corresponding statistic. For instance, when an insight an all - time low / low threshold, the score 1934 may be the actual number for the threshold that is reached/predicted to be reached. When the insight is a target, the score 1934 may be the difference (total - number - based or percentage - based) between the target and the current value.” Therefore, through both the rules and the corresponding scores, user interaction with indicators are tracked following presentation by the user interface. Applicant’s arguments are not persuasive.
Continuing on page 13 of the provided remarks, Applicant argues that “Khanna has not been shown to teach or suggest tracking user interactions, including recording them.” Specifically, on page 14 Applicant argues, “Khanna merely describes an interaction module which permits interactions with insight objects, and adding insight objects to a “collection” in order to view information describing the collection.” Examiner respectfully disagrees and asserts per cited Col 4 lines 5-16 Khanna discloses the ability of the insight interaction module to “interact with the insight object using the client device by rating an insight, building on the insight, or discovering the insight using search functions.” Examiner asserts that these functions are analogous to the “recording of user interactions” which is recited at such a high-level of generality such that any form of collection applies. Additionally, per Col 6 lines 38-40, “the insight management system configures a user interface for performing certain interaction with the user”. This user interface, per Figure 9F and 9G, “describe the interaction of the insight management system to associate an insight with the external system and to receive different types of information from an external system.” Therefore, Khanna discloses both tracking user interactions and recording them. The 35 USC 103 rejection is maintained. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9-10, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 
Step 1: Independent claims 1 (method), 12 (system), and 17 (product) and dependent claims 2-5, 9-10, 13-16, and 18-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process), claim 12 is directed to a system (i.e. machine), and claim 17 is directed to a product (i.e. manufacture).
Step 2A Prong 1: The independent claims are directed toward receiving, by an insight provider, a first rule for determining whether user interactions with insights of an insight type are successful; storing the first rule mapped to the insight type; receiving a request for insights for a first data point of a data visualization; automatically identifying at least one insight, including a first insight of the insight type, for the first data point; presenting the at least one insight, including the first insight, in an insights user interface in a user session; tracking user interactions with the insights user interface during the user sessions wherein the tracking includes recording at least one user interaction with the first insight; determining that the user session with the insights user interface has completed; identifying at least one insight success rule for determining whether user sessions with the insights user interface are successful, including: identifying at least one recorded user interaction with the first insight; determining the insight type of the first insight based on the at least one recorded user interaction with the first insight; and identifying the first rule based on determining the insight type of the first insight; evaluating the at least one insight success rule to determine whether the user session with the insights user interface was successful, wherein the evaluating includes evaluating the first rule to determine whether interaction with the first insight of the insight type was successful; recording a first measure of success for the insights user interface that indicates whether the user session with the insights user interface was successful; and Page: 4of18 recording a second measure of success for the insight type that indicates whether the at least one interaction with the first insight of the insight type was successful; receiving a request for an insights interaction success dashboard from the insight provider; generating a first success metric for the insights user interface based on at least the first measure of success and the second measure of success, wherein the first interaction success metric indicates a successfulness of the insights user interface; generating an insights success dashboard that includes at least the first success metric for the insights user interface and the second measure of  interaction success; and providing the insights success dashboard to the insight provider (Organizing Human Activity and Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are tracking user interactions during the first user session as well as identifying insights from specific data points, which is managing relationships and interactions. The Applicant’s claimed limitations are tracking user interactions during the first user session, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are identifying at least one insight for the first data point; tracking user interactions; determining that the first user session is completed; identifying at least one insights success rule for determining whether user sessions are successful; evaluating the at least one insights success rule to determine whether the user session was successful; which are functions of the human mind specifically observation, judgement, and evaluation. The Applicant’s claimed limitations are identifying, determining, and evaluating user interaction during user sessions, which are directed towards the abstract idea of Mental Process. 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving, by an insight provider, a first rule for determining whether user interactions with insights of an insight type are successful; storing the first rule mapped to the insight type; receiving a request for insights for a first data point of a data visualization; presenting the at least one insight, including the first insight, in an insights user interface in a user session; recording a first measure of interaction success for the insights user interface that indicates whether the user session with the insights user interface was successful; and Page: 4of18 recording a second measure of success for the insight type that indicates whether the at least one interaction with the first insight of the insight type was successful; receiving a request for an insights interaction success dashboard from the insight provider; generating an insights success dashboard that includes at least the first success metric for the insights user interface and the second measure of interaction success; and providing the insights success dashboard to the insight provider” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A computer-implemented method; an insights user interface; an insights success dashboard; A system comprising: one or more computers; and a computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations; A computer program product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more processors” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-5, 9-10, 13-16, and 18-20 further narrow the abstract idea and dependent claims 4, 15, and 20  additionally recite “receiving an indication of a closing” and which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “the insights user interface” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A computer-implemented method; an insights user interface; an insights success dashboard; A system comprising: one or more computers; and a computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations; A computer program product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more processors” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-5, 9-10; system claims 12-16; and computer program product claims 17-20 recite “A computer-implemented method; an insights user interface; an insights success dashboard; A system comprising: one or more computers; and a computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations; A computer program product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more processors”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0026, 0030-0034, and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving, by an insight provider, a first rule for determining whether user interactions with insights of an insight type are successful; storing the first rule mapped to the insight type; receiving a request for insights for a first data point of a data visualization; presenting the at least one insight, including the first insight, in an insights user interface in a user session; recording a first measure of interaction success for the insights user interface that indicates whether the user session with the insights user interface was successful; and Page: 4of18 recording a second measure of success for the insight type that indicates whether the at least one interaction with the first insight of the insight type was successful; receiving a request for an insights interaction success dashboard from the insight provider; generating an insights success dashboard that includes at least the first success metric for the insights user interface and the second measure of interaction success; and providing the insights success dashboard to the insight provider” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-5, 9-10, 13-16, and 18-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 4, 15, and 20 additionally recite “receiving an indication of a closing” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “insights user interface” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabak (U.S 2019/0104041 A1) in view of Khanna (U.S 10,067,987 B1) in view of Hosea (U.S 8,108,245 B1).
Claims 1, 12, and 17
Regarding Claim 1, Tabak discloses the following:
A computer-implemented method comprising [see at least Paragraph 0044 for reference to the platform including any suitable number of computing devices (e.g., computers) in one or more locations that are connected together using one or more networks; Figure 1 and related text regarding the system that utilizes a distributed computing framework and item 104 ‘the platform’] 
receiving, by an insight provider, a first rule for determining whether user interactions with insights of an insight type are successful [see at least Paragraph 0070 for reference to the directional change indicator enabling a quick identification of whether the condition corresponding to the data plot is improving or worsening; Paragraph 0077 for reference to data insights providing a suitable brief representation of the most pertinent items (e.g., indicators, breakdowns) and their respective measurements (e.g., targets, notification thresholds, change percentages, etc.); Paragraph 0081 for reference to each insight including a score that indicates a score for the data insight, for instance, when an insight an all-time low/low threshold, the score may be the actual number for the threshold that is reached/predicted to be reached or when the insight is a target, the score may be the difference (total-number-based or percentage-based) between the target and the current value; Paragraph 0083 for reference to the insight types of the insights including a different type; Paragraph 0084 for reference to the insights including a description that indicates an indicator type and/or its breakdown for the insight; Paragraph 0088 for reference to the platform determining that a condition is reached based on the one or more metrics including a threshold (predicted or previously occurring), a target (predicted or previously occurring), a news score (as discussed below), a user - defined condition, and / or any other conditions that may be tracked for the metrics /indicators; Paragraph 0092 for reference to the score generator normalizing scores for each statistic such that the scores using a set of rules that may be pre-set and/or dynamically assigned by a user/administrator for the system; Paragraph 0092 for reference to the normalized scores being passed to the insight sorter that sorts the insights according to the scores from the score generator; Figure 22 and related text regarding item 2204 ‘Determine that a condition is reached based on one or more metrics’]  
storing the first rule mapped to the insight type [see at least Paragraph 0093 for reference to the relationship database providing mapping relationship between rules in the rules database and statistic generators in the statistics generator database; Paragraph 0095 for reference to the relationship database including the name of a rule in the rules database and maps the entry to a statistic generator entry in the statistic generators database; Paragraph 0095 for reference to the rule having the relationship set using a GUI in which the rule is currently active for generating insights in the data insights widget]
receiving a request for insights for a first data point of a data visualization; automatically identifying at least one insight, including a first insight of the first insight type, for the first data point [see at least Paragraph 0106 for reference to the process beginning with receiving a request which including an identifier; Paragraph 0114 for reference to the insight generator of the platform receiving a request for data insight for the one or more indicator types; Paragraph 0114 for reference to in response to the request the insight generator fetching the analytical statistics from the database with corresponding one or more news scores; Figure 31 and related text regarding item 3112 ‘Receive a request for a data insight’] 
presenting the at least one insight, including the first insight, in an insights user interface in a user session [see at least Paragraph 0114 for reference to the insight generator providing to a client device associated with the one or more instances a representation of a graphical user interface (GUI) that displays a data insights widget; Figure 31 and related text regarding item 3116 ‘Provide a Graphical User Interface to a Client Device’] 
identifying at least one insight interaction success rule for determining whether user sessions with the insights user interface are successful [see at least Paragraph 0070 for reference to the directional change indicator enabling a quick identification of whether the condition corresponding to the data plot is improving or worsening; Figure 22 and related text regarding item 2204 ‘Determine that a condition is reached based on one or more metrics’] 
identifying the first insight interaction success rule based on determining the first insight type of the first insight [see at least Paragraph 0094 for reference to the GUI being used to add/view/change entries in the rules database in which the respective rules being identified using names associated with their respective descriptions such as a new high value for the indicator type, a rule for alerting for a new low value for the indicator type, a rule for alerting for data points that are anomalous outliers, a rule for alerting for changes in short term turbulence/volatility of an indicatory, and / or other suitable data tracking/analysis mechanisms] 
evaluating the at least one insight interaction success rule to determine whether the user session with the insights user interface was successful, wherein the evaluating includes evaluating the first rule to determine whether interaction with the first insight of the insight type was successful [see at least Paragraph 0081 for reference to each insight including a score that indicates a score for the data insight, for instance, when an insight an all-time low/low threshold, the score may be the actual number for the threshold that is reached/predicted to be reached or when the insight is a target, the score may be the difference (total-number-based or percentage-based) between the target and the current value; Paragraph 0088 for reference to the platform determining that a condition is reached based on the one or more metrics including a threshold (predicted or previously occurring), a target (predicted or previously occurring), a news score (as discussed below), a user - defined condition, and / or any other conditions that may be tracked for the metrics /indicators; Figure 22 and related text regarding item 2204 ‘Determine that a condition is reached based on one or more metrics’] 
receiving a request for an insights interaction success dashboard from the insight provider [see at least Paragraph 0089 for reference to the platform selecting at least a portion of the incoming data for a dashboard display; Figure 22 and related text regarding item 2206 ‘Responsive to determining that the incoming data is indicative of the condition being reached, select at least a portion of the incoming data for a dashboard display’]
generating a first interaction success metric for the insights user interface [see at least Paragraph 0081 for reference to each insight including a score that indicates a score for the data insight, for instance, when an insight an all-time low/low threshold, the score may be the actual number for the threshold that is reached/predicted to be reached or when the insight is a target, the score may be the difference (total-number-based or percentage-based) between the target and the current value; Paragraph 0088 for reference to the incoming data including one or more metrics or indicators being tracked in the incoming data by the platform; Paragraph 0088 for reference to the platform determining that a condition is reached based on the one or more metrics including a threshold (predicted or previously occurring), a target (predicted or previously occurring), a news score (as discussed below), a user - defined condition, and / or any other conditions that may be tracked for the metrics /indicators; Figure 22 and related text regarding item 2204 ‘Determine that a condition is reached based on one or more metrics’] 
generating an insights interaction success dashboard that includes at least the first interaction success metric for the insights user interface and the second measure of interaction success [see at least Paragraph 0065 for reference to the “dashboard” referring to a graphical-user-interface screen where data-driven widgets which provide visualizations generated from/based upon datasets of the system; Figure 4 and related text regarding the performance analytics and reporting (PAR) features facilitated through a dashboard for the distributed computing system; Figure 22 and related text regarding item 2206 ‘Responsive to determining that the incoming data is indicative of the condition being reached, select at least a portion of the incoming data for a dashboard display’] 
providing the insights interaction success dashboard to the insight provider [see at least Paragraph 0065 for reference to the “dashboard” referring to a graphical-user-interface screen where data-driven widgets which provide visualizations generated from/based upon datasets of the system; Figure 4 and related text regarding the performance analytics and reporting (PAR) features facilitated through a dashboard for the distributed computing system; Figure 22 and related text regarding item 2206 ‘Responsive to determining that the incoming data is indicative of the condition being reached, select at least a portion of the incoming data for a dashboard display’ and item 2208 ‘Provide a Graphical User Interface to a client device’]
While Tabak disclose the limitations above, it does not disclose tracking user interactions with the insights user interface during the user session wherein the tracking includes recording at least one user interaction with the first insight; determining that the user session with the insights user interface has completed; recording a first measure of interaction success for the insights user interface that indicates whether the user session with the insights user interface was successful; recording a second measure of interaction success for the insight type that indicates whether the at least one interaction with the first insight of the insight type was successful, wherein the second measure of interaction success is different from the first measure of interaction success; and generating a first interaction success metric for the insights user interface based on at least the first measure of interaction success and the second measure of interaction success, wherein the first interaction success metric indicates a successfulness of the insights user interface.   
However, Khanna discloses the following:
tracking user interactions with the insights user interface during the user sessions wherein the tracking includes recording at least one user interaction with the first insight [see at least Col 4 lines 5-16 for reference to the insight interaction module allowing various types of user interactions with the insight in which users may interact with the insight object using the client device by rating an insight, building on the insight, or discovering the insight using search functions; Col 8 lines 20-23 for reference to the insight interaction module receiving various user interactions that provide additional information for the insight; item 150 ‘Insight Interaction Module’]
identifying at least one recorded user interaction with the first insight [see at least Col 4 lines 5-16 for reference to the insight interaction module allowing various types of user interactions with the insight in which users may interact with the insight object using the client device by rating an insight, building on the insight, or discovering the insight using search functions; Col 8 lines 20-23 for reference to the insight interaction module receiving various user interactions that provide additional information for the insight; item 150 ‘Insight Interaction Module’]
determining the insight type of the first insight based on the at least one recorded user interaction with the first insight [see at least Col 4 lines 5-12 for reference to the insight interaction module allowing various types of user interactions with the insight; Col 16 lines 17-20 for reference to the scoring engine weighing the user interactions based on the type of the interaction] 
recording a first measure of interaction success for the insights user interface that indicates whether the user session with the insights user interface was successful [see at least Col 4 lines 45-48 for reference to the insight management system determining significance scores for the insight object, for example, based on ratings received from users and user interactions; Col 8 lines 62-64 for reference to the insight interaction module allowing users to provide a rating indicating how inspirational the insight is or rating indicating how actionable the insight it; Col 15 lines 23-26 for reference to the insight management system receiving user interactions with the insight objects including users rating the insight object; Col 15 lines 27-29 for reference to the scoring engine adjusting the significance scores of an insight object based on the user interactions associated with the insight object] 
recording a second measure of interaction success for the insight type that indicates whether the at least one interaction with the first insight of the insight type was successful, wherein the second measure of interaction success is different from the first measure of interaction success [see at least Col 4 lines 45-48 for reference to the insight management system determining significance scores for the insight object, for example, based on ratings received from users and user interactions; Col 8 lines 62-64 for reference to the insight interaction module allowing users to provide a rating indicating how inspirational the insight is or rating indicating how actionable the insight it; Col 15 lines 23-26 for reference to the insight management system receiving user interactions with the insight objects including users rating the insight object; Col 15 lines 27-29 for reference to the scoring engine adjusting the significance scores of an insight object based on the user interactions associated with the insight object]
generating a first interaction success metric for the insights user interface based on at least the first measure of interaction success and the second measure of interaction success, wherein the first interaction success metric indicates a successfulness of the insights user interface [see at least Col 4 lines 45-48 for reference to the insight management system determining significance scores for the insight object, for example, based on ratings received from users and user interactions; Col 6 lines 38-40 the insight management system configures a user interface for performing certain interaction with the user; Col 8 lines 62-64 for reference to the insight interaction module allowing users to provide a rating indicating how inspirational the insight is or rating indicating how actionable the insight it; Col 15 lines 23-26 for reference to the insight management system receiving user interactions with the insight objects including users rating the insight object; Col 15 lines 27-29 for reference to the scoring engine adjusting the significance scores of an insight object based on the user interactions associated with the insight object] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Tabak to include the tracking of user interaction of Khanna. Doing so would allow users to perform various types of interactions with insights, as stated by Khanna (Col 8 lines 36-37). 

While the combination of Tabak and Khanna disclose the limitations above, they do not disclose determining that the first user session with the user interface has completed.
However, Hosea discloses the following:
determining that the first user session with the user interface has completed [see at least Col 9 lines 45-48 for reference to the content being displayed in a separate pop-up window and the pop-up window displaying a “close” button; Figure 6 and related text regarding the screen shot item 50 display of the pop-up window] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the interface of Khanna to include the determination of first user session completion of Hosea. Doing so would allow the user to dismiss the window if desired, as stated by Hosea (Col 9 line 48).

With respect to the system claim 12 and non-transitory computer-readable storage medium claim 17 recite substantially similar limitations to those of the method claim 1 rejected above. Additionally Tabak addresses the system [Paragraph 0043 and Figure 1] and non- transitory computer-readable storage medium [Paragraph 0060 and Figure 2]. These claims are rejected for substantially the same reasons given above.
Claims 2 and 18
While the combination of Tabak, Khanna, and Hosea disclose the limitations above, regarding Claim 2, Tabak discloses the following:
the at least one insight interaction success rule for determining whether user sessions with the insights user interface are successful comprises a second rule specifying that user sessions that include at least one interaction with at least one presented insight are successful [see at least Paragraph 0070 for reference to the directional change indicator enabling a quick identification of whether the condition corresponding to the data plot is improving or worsening; Paragraph 0088 for reference to the platform determining that a condition is reached based on the one or more metrics including a threshold (predicted or previously occurring), a target (predicted or previously occurring), a news score (as discussed below), a user - defined condition, and / or any other conditions that may be tracked for the metrics /indicators; Paragraph 0094 for reference to the GUI being used to add/view/change entries in the rules database in which the respective rules being identified using names associated with their respective descriptions such as a new high value for the indicator type, a rule for alerting for a new low value for the indicator type, a rule for alerting for data points that are anomalous outliers, a rule for alerting for changes in short term turbulence/volatility of an indicatory, and / or other suitable data tracking/analysis mechanisms; Figure 22 and related text regarding item 2204 ‘Determine that a condition is reached based on one or more metrics’]
With respect to the non-transitory computer-readable medium claim 18 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.
Claims 3 and 19
While the combination of Tabak, Khanna, and Hosea disclose the limitations above, regarding Claim 3, Tabak discloses the following:
the at least one insight interaction success rule for determining whether user sessions with the insights user interface are successful comprises a third rule specifying that user sessions that do not include at least one interaction with at least one insight are unsuccessful [see at least Paragraph 0070 for reference to the directional change indicator enabling a quick identification of whether the condition corresponding to the data plot is improving or worsening; Paragraph 0088 for reference to the platform determining that a condition is reached based on the one or more metrics including a threshold (predicted or previously occurring), a target (predicted or previously occurring), a news score (as discussed below), a user - defined condition, and / or any other conditions that may be tracked for the metrics /indicators; Paragraph 0094 for reference to the GUI being used to add/view/change entries in the rules database in which the respective rules being identified using names associated with their respective descriptions such as a new high value for the indicator type, a rule for alerting for a new low value for the indicator type, a rule for alerting for data points that are anomalous outliers, a rule for alerting for changes in short term turbulence/volatility of an indicatory, and / or other suitable data tracking/analysis mechanisms; Figure 22 and related text regarding item 2204 ‘Determine that a condition is reached based on one or more metrics’]
With respect to the non-transitory computer-readable medium claim 19 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.
Claims 4, 15, and 20
While the combination of Tabak, Khanna, and Hosea disclose the limitations above, Tabak does not disclose determining that the user session has completed comprises receiving an indication of a closing of the insights user interface. 
Regarding Claim 4, Hosea discloses the following:
determining that the user session has completed comprises receiving an indication of a closing of the insights user interface [see at least Col 9 lines 45-48 for reference to the content being displayed in a separate pop-up window and the pop-up window displaying a “close” button; Figure 6 and related text regarding the screen shot item 50 display of the pop-up window]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the interface of Tabak to include the indication of closing of Hosea. Doing so would allow the user to dismiss the window if desired, as stated by Hosea (Col 9 line 48).

With respect to the system claim 15 and non-transitory computer-readable medium claim 20 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.
Claims 5 and 16
While the combination of Tabak, Khanna, and Hosea disclose the limitations above, Khanna does not disclose recording a measure of failure when the closing has occurred without any interactions with any insights in the insights user interface. 
Regarding Claim 5, Hosea discloses the following:
recording a measure of failure when the closing has occurred without any interactions with any insights in the insights user interface [see at least Col 9 lines 45-48 for reference to the content being displayed in a separate pop-up window and the pop-up window displaying a “close” button; Col 9 lines 54-59 for reference to the URL display component recording feedback information on the user’s response to the delivered content including whether there was a click-through and the collected data is stored in the local client response database; Col 10 lines 60-64 for reference to the advertiser monitoring the number of times content has been delivered as well as the number of click-throughs on the content; Figure 6 and related text regarding the screen shot item 50 display of the pop-up window]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the interface of Tabak to include the indication of closing without user interaction of Hosea. Doing so would Doing so would allow the user to dismiss the window if desired, as stated by Hosea (Col 9 line 48).

With respect to the system claim 16 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.
Claim 9
While the combination of Tabak, Khanna, and Hosea disclose the limitations above, Tabak does not disclose interactions with the first insight including at least one of expanding the first insight, copying the first insight, or requesting insights for a data point presented with the first insight.
However, Khanna discloses the following:
interactions with the first insight include at least one of expanding the first insight, copying the first insight, or requesting insights for a data point presented with the first insight [see at least Col 4 lines 5-16 for reference to the insight interaction module allowing various types of user interactions with the insight in which users may interact with the insight object using the client device by rating an insight, building on the insight, or discovering the insight using search functions]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Tabak to include the tracking of user interaction of Khanna. Doing so would allow users to perform various types of interactions with insights, as stated by Khanna (Col 8 lines 36-37).
Claim 10
While the combination of Tabak, Khanna, and Hosea disclose the limitations above, regarding Claim 10, Tabak discloses the following:
generating a transaction identifier for the user session [see at least Col 8 lines 4-6 for reference to the insight management system identifying a collection as a personal, circle-wide, community-wide in which a collection is named by the user; Col 23 lines 14-16 for reference to the user interface presenting and receiving attribute values including an account name, name of opportunity, a stage of the project, a close date, and other opportunities]
recording the first measure of success includes mapping the measure of success to the transaction identifier [see at least Col 14 lines 37-40 for reference to the scoring engine assigning significance scores to insights based on various factors including rate of interaction of various users; Col 16 lines 41-43 for reference to the scoring engine adjusting the significance scores of insights based on user interactions performed during the last time interval; Examiner notes the ‘time interval’ as the ‘user session’] 
recording the second measure of success for the insight type includes mapping the second measure of success to the transaction identifier and the insight type [see at least Col 14 lines 37-40 for reference to the scoring engine assigning significance scores to insights based on various factors including rate of interaction of various users; Col 16 lines 41-43 for reference to the scoring engine adjusting the significance scores of insights based on user interactions performed during the last time interval; Examiner notes the ‘time interval’ as the ‘user session’]
Claim 13
While the combination of Tabak, Khanna, and Hosea disclose the limitations above, regarding Claim 13, Tabak discloses the following:
the first interaction success rule specifies that user sessions that include at least one interaction with at least one presented insight are successful [see at least Paragraph 0070 for reference to the directional change indicator enabling a quick identification of whether the condition corresponding to the data plot is improving or worsening; Paragraph 0088 for reference to the platform determining that a condition is reached based on the one or more metrics including a threshold (predicted or previously occurring), a target (predicted or previously occurring), a news score (as discussed below), a user - defined condition, and / or any other conditions that may be tracked for the metrics /indicators; Figure 22 and related text regarding item 2204 ‘Determine that a condition is reached based on one or more metrics’]
Claim 14
While the combination of Tabak, Khanna, and Hosea disclose the limitations above, regarding Claim 14, Tabak discloses the following:
the second interaction success rule specifies that user sessions that do not include at least one interaction with at least one insight are unsuccessful [see at least Paragraph 0070 for reference to the directional change indicator enabling a quick identification of whether the condition corresponding to the data plot is improving or worsening; Paragraph 0088 for reference to the platform determining that a condition is reached based on the one or more metrics including a threshold (predicted or previously occurring), a target (predicted or previously occurring), a news score (as discussed below), a user - defined condition, and / or any other conditions that may be tracked for the metrics /indicators; Figure 22 and related text regarding item 2204 ‘Determine that a condition is reached based on one or more metrics’]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 20070100679 A1
Wollan et al.
Enhancing Insight-driven Customer Interactions
US 20180124159 A1
Sun et al.
Pre-And Post-Staring Insights for Shared Content


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683